BOWEN, Presiding Judge.
This is an appeal from the denial of a petition for a writ of habeas corpus. The appellant, Thomas Grimsley, an inmate of the Alabama prison system, challenges the denial of “retroactive good time.”
The appellant was convicted of rape in the second degree on August 10, 1990, and was sentenced to 10 year's’ imprisonment. He contends that his denial of good time is based on Ala.Code 1975, § 14 — 9—41(h), which denies good time to sex offenders.
In Brooks v. State, 622 So.2d 447, 451 (Ala.Cr.App.1993), this Court held that “the sex offender exception to § 14-9-41(h) (Supp.1992) is without rational basis and therefore a violation of equal protection principles.”
The judgment of the circuit court dismissing the appellant’s petition for a writ of habeas corpus is reversed and this cause is remanded with directions that the circuit court reconsider the petition in light of the principles announced in Brooks.
REVERSED AND REMANDED.
All Judges concur.